DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation for sterilizing plastic containers, and the claim also recites and in particular plastic preforms which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation for sterilizing plastic containers, and the claim also recites and in particular plastic preforms which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al (2011/0133370 A1: figure and figures 31-34) taken together with Gerhards et al (DE 10 2018 124 287 A1: figures 5-7 and the last three paragraphs on page 4 and the first paragraph of page 5 of the mechanical translation accompanying the reference as submitted by applicant).
Engelhard et al disclose a blow molding apparatus comprising: a heating device (4) having a plurality of heating devices (6), a sterilizing device (30, 36, 38) having first and second conveying devices (16 and 18) for sterilizing the heated preforms (10); and a blow molding device (8) having a plurality of blow molds (9).  The conveying devices are those having a plurality of individual elements such as conveying star wheels or transfer star wheels, see paragraph 16.  The reference also discloses a plurality of nozzle devices that can be introduced into the interior of the plastic material preforms and are carried along at least locally with the containers along the conveying path, paragraph 17.  The reference also discloses a method of blow molding wherein the preforms are sterilized after heating and before blow molding.  The reference does not disclose a rotatable conveying unit having a plurality of nozzles rotating therewith.
Gerhards et al disclose a device for sterilizing preforms to be blow molded, the device having a rotating conveying member (1) having a plurality of indents around the circumference for holding preforms wherein a plurality of sterilizing application nozzles (31) that rotate with the conveying member to accurately supply sterilizing fluid to the inside of the preforms.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus and method of Engelhard et al by using a conveying member for supporting preforms and an application nozzle that rotates with the conveyor as disclosed by Gerhards et al for the purpose of accurately depositing a desired amount of sterilizing fluid into the preforms.  One of ordinary skill in the art would expect a nozzle rotating with the preform around the circumference of the conveying member to work at least as well and in fact better than the nozzle that moves locally with the preforms of Engelhard et al.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al taken together with Gerhards et al as applied to claims 1-6, 10, 12-14 and 18 above, and further in view of Lewin et al (2016/0193775 A1: figure 7 and paragraph 67).
The previous combination discloses all claimed features except for a third sterilization unit.
Lewin et al disclose increasing the residence time of the preforms within the sterilizing device by increasing the diameter of a transfer wheel within the sterilizing device.  The reference discloses that the there is a link between residence time of the preform in the sterilization device and the length of the path of conveyance within the sterilization device.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the previous combination by using a third sterilization unit in view of the teaching reference to Lewin et al which discloses increasing the length of the sterilization path to increased sterilization of the preforms.  The reference to Engelhard et al discloses two conveying units and it would be within the ordinary skill in the art to increase the diameter of the conveying units or to simply add another conveying unit.  Such would produce an expected result of increased sterilization do to an increase in the residence time of the preforms within the sterilization unit.
Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al taken together with Gerhards et al as applied to claims 1-6, 10, 12-14 and 18 above, and further in view of Voth et al (2014/0158500 A1: figures 1F and 1G and paragraph 38).
The previous combination discloses all claimed features except for the holding devices of the plastic preforms on subsequent conveying members are located at different longitudinal heights according to the preforms.
Voth et al disclose a sterilization device having a first conveying member (2) with first gripping claws (41) at a first height (figure 1G) and a subsequent conveying member (6) having second gripping claws (42) at a second height (figure 1G) higher than the first gripping claws.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the previous combination by having adjacent conveying members with holding members at different heights along the preform neck as disclosed by Voth et al for the purpose of allowing smooth and efficient transfer of preforms from one conveying member to the subsequent conveying member such that the holding members of the conveying members do not become entangled.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al taken together with Gerhards et al as applied to claims 1-6, 10, 12-14 and 18 above, and further in view of Loy (2014/0178250 A1: figures 1-5).
The previous combination discloses all claimed features except for the distributing elements having a larger cross section than the mouths of the preforms to be sterilized.
Loy discloses a sterilization device (4) that supplies sterilizing fluid through a pipe (46) attached to a covering member (38) that extends beyond the mouth of the container as illustrated in figure 5.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the previous combination by using a sterilization application device having a diameter larger than the mouth of the preform as disclosed by Loy for the purpose of preventing dust from falling into the preform and to direct sterilizing fluid along the outside of the mouth of the preform.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claims 8 and 16, none of the prior art of record teaches or suggests the apparatus of claims 4 or 5 further including the first application devices and the second application devices arranged at different positions along the longitudinal direction of the preforms.  Voth et al discloses carrying members at different heights, but does not suggest the application members at different heights as preforms do not move vertically during transfer from one conveying member to the next.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/30/2022